FOURTH DIVISION
                               DILLARD, P. J.,
                         RICKMAN, P. J., and BROWN, J.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules

                     DEADLINES ARE NO LONGER TOLLED IN THIS
                     COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                     THE TIMES SET BY OUR COURT RULES.


                                                                    February 22, 2021



In the Court of Appeals of Georgia
 A20A1704. LEWIS v. THE STATE.

      DILLARD, Presiding Judge.

      Following a trial by jury,1 Timothy Omar Lewis was convicted of possessing

marijuana with intent to distribute, possessing a controlled substance with intent to

distribute, and possessing tools for the commission of a crime.2 Lewis now appeals,

arguing that (1) the trial court erred in denying his motion to suppress evidence, (2)

there was insufficient evidence as to possession of a controlled substance, and (3) the

trial court erred in sentencing him. Because we agree that the trial court erred in

denying the motion to suppress evidence, we reverse Lewis’s convictions.



      1
          Lewis proceeded pro se at trial.
      2
         Lewis was acquitted on a charge of possessing cocaine with intent to
distribute.
      Viewed in the light most favorable to the jury’s verdict,3 the record shows that

on the evening of March 23, 2016, David Gratton—an officer with the Savannah

Police Department—was responding to a non-emergency call when he passed through

his assigned precinct. While doing so, he observed Lewis (with whom he was

familiar) sitting on the side porch of his home with money in hand and making

motions as if weighing something on a scale. And based on those observations,

Gratton believed Lewis was weighing and portioning drugs; so, he stopped his

vehicle and got out to watch Lewis from the street before calling for backup.

      When the backup officer arrived, Gratton called out to Lewis, who responded

“oh shit” and stuffed what he had been weighing under the stairwell. Lewis then told

the officers—who were standing on the other side of the chain-length fence

surrounding his house—not to come onto the property.

      Lewis walked toward the officers, demanded to speak to a supervisor, and

engaged with backup while Gratton walked onto an abandoned property beside

Lewis’s house. Standing on the other side of the chain-length fence separating


      3
       See, e.g., Freeman v. State, 329 Ga. App. 429, 431 (1) (765 SE2d 631) (2014)
(“[W]hen a criminal conviction is appealed, the evidence must be viewed in the light
most favorable to the verdict, and the appellant no longer enjoys a presumption of
innocence.” (punctuation omitted)).

                                          2
Lewis’s property from the one next door, Gratton was mere feet away from where

Lewis had been sitting on the side of his house. And on the side steps of Lewis’s

house, Gratton could see a scale with marijuana residue and residue of a white

powdery substance, which he believed to be cocaine. At this point, the supervisor that

Lewis requested arrived on the scene. Then, with the approval of the supervisor,

officers entered Lewis’s yard and retrieved the scales from the steps and multiple

bags of drugs that had been pushed under the house when Lewis noticed the officers

at the fence.

      Lewis was subsequently convicted of possessing marijuana with intent to

distribute, possessing a controlled substance with intent to distribute, and possessing

tools for the commission of a crime. This appeal follows the denial of his motion for

a new trial.

      1. Lewis argues that the trial court erred by denying his motion to suppress

evidence. Specifically, he challenges the trial court’s finding that the property from

which officers observed the relevant contraband was “apparently abandoned.” He

further takes issue with the trial court’s finding that the officers lawfully seized the

contraband from his property without a warrant under exigent circumstances.



                                           3
      When we consider the denial of a motion to suppress, we construe “the

evidence in favor of the trial court’s ruling, and we review de novo the trial court’s

application of the law to undisputed facts.”4 Furthermore, we must defer to the trial

court’s “determination on the credibility of witnesses, and the trial court’s ruling on

disputed facts must be accepted unless it is clearly erroneous.”5 With this in mind, we

turn to Lewis’s contentions on appeal.

      (a) Abandoned Property. Lewis challenges the officers’ entrance onto the

neighboring property to get a better view of what he was doing, arguing that the

evidence did not establish the property was “apparently abandoned.” But Lewis never

argued to the trial court that the officers lacked permission to enter the neighboring

property and, thus, did not view the contraband from a location in which they were

legally entitled to be.6 Nor did he argue to the trial court, as he forcefully does now


      4
       Smith v. State, 324 Ga. App. 542, 542 (751 SE2d 164) (2013) (punctuation
omitted).
      5
          Id. (punctuation omitted).
      6
         See Gates v. State, 229 Ga. App. 766, 767-68 (a) (495 SE2d 113) (1997)
(“The [S]tate correctly asserts that a criminal defendant has no privacy right in
contraband or instrumentalities of a crime which are in ‘open view’ and exposed to
the public or which a police officer views from a place he is legally entitled to be. In
this case, the officers observed the marijuana from a place they were legally entitled
to be, because they had obtained defendant’s neighbor’s consent to enter that

                                           4
on appeal, that the body-cam video does not support a finding that the property next

door was abandoned—leading to the conclusion that officers lacked permission to be

on the neighboring property. To the contrary, in the trial court, he only asserted that

the officers improperly intruded onto his property without a search warrant.

Nevertheless, in denying Lewis’s motion to suppress, the trial court made a finding

of fact that the neighboring home was “apparently abandoned.”

       So, because Lewis never argued to the trial court that the officers lacked

permission to occupy the neighboring property,7 he arguably failed to preserve this

issue for appeal.8 But even if we were inclined to reach the merits of this argument


property.” (citations & punctuation omitted)); State v. Echols, 204 Ga. App. 630, 631
(420 SE2d 64) (1992) (“Consequently, a police officer who observes contraband in
plain view is entitled to seize it, so long as he is at a place where he is entitled to be,
i.e., so long as he has not violated the defendant’s Fourth Amendment rights in the
process of establishing his vantage point.” (punctuation omitted)); see also State v.
David, 269 Ga. 533, 535 (2) (501 SE2d 494) (1998) (“[T]he plain view doctrine
authorizes seizure of illegal or evidentiary items visible to a police officer only if the
officer’s access to the object itself has some prior Fourth Amendment justification.”).
       7
        Lewis did not challenge the trial court’s denial of the motion to suppress in
his motion for new trial and, thus, did not raise these particular arguments at that time
either.
       8
        See, e.g., Harris v. State, 210 Ga. App. 366, 367 (1) (436 SE2d 231) (1993)
(“The motion to suppress filed in the trial court did not raise the issue of suppression
of the field sobriety tests, the record does not show that this issue was raised in
arguments or briefs on the suppression motion in the trial court, and the trial court did

                                            5
(as a result of the trial court’s finding that the property was abandoned), Lewis’s

contention is a nonstarter. Officer Gratton unequivocally testified that the

neighboring property was abandoned and that—as part of his patrol duties—he

regularly checks on this house by walking around it to ensure no criminal activity is

taking place. He further testified to personally dealing with criminal activity at the

house because people would “hang out” and “squat” there, and he knew the interior

of the home was destroyed, uninhabitable, and dirty. As a result, Gratton was

intimately familiar with the abandoned house next to Lewis’s dwelling because of his

daily patrol duties to ensure that it is not inhabited by squatters or used to conduct

illegal activity.

       Suffice it to say, the trial court obviously credited this testimony when it made

its finding of fact that the neighboring house was “apparently abandoned.”

Additionally, the trial court noted that officers moved freely about the property

without any indication of a lawful occupant complaining. The trial court did not

clearly err, then, in finding that the neighboring house was abandoned9 or,


not rule on this issue in its order denying [the] motion to suppress. Accordingly, the
enumeration presents nothing for appellate review.”).
       9
       See State v. Jennings, 318 Ga. App. 237, 239 (733 SE2d 522) (2012) (“We
are a court for the correction of errors of law, and we cannot draw a different

                                           6
accordingly, that the officers permissibly entered the neighboring property from

which they observed the contraband.10

      (b) Exigent Circumstances. Lewis also challenges the trial court’s conclusion

that the officers were authorized to enter the “curtilage”11 of his property to confiscate

the contraband which they viewed from the abandoned property next door. He argues




inference from the evidence or make a credibility determination contrary to the one
made by the trial court, even if we disagree, as long as there is evidence in the record
to support the trial court’s findings.” (punctuation omitted)).
      10
           See supra note 6.
      11
           “Curtilage” is defined as “the yards and grounds of a particular address, its
gardens, barns, and buildings.” Landers v. State, 250 Ga. 808, 809 (301 SE2d 633)
(1983) (punctuation omitted); accord Corey v. State, 320 Ga. App. 350, 354 (1) (a)
(739 SE2d 790) (2013); see also Florida v. Jardines, 569 U.S. 1, 7 (II) (A) (133 SCt
1409, 185 LE2d 495) (2013) (“While the boundaries of the curtilage are generally
‘clearly marked,’ the ‘conception defining the curtilage’ is at any rate familiar enough
that it is ‘easily understood from our daily experience.’ . . . . [And] [t]he front porch
is the classic exemplar of an area adjacent to the home and to which the activity of
home life extends.” (citation & punctuation omitted)); Oliver v. United States, 466
U.S. 170, 180 (III) (A) (104 SCt 1735, 80 LE2d 214) (1984) (“[C]ourts have extended
Fourth Amendment protection to the curtilage; and they have defined the curtilage,
as did the common law, by reference to the factors that determine whether an
individual reasonably may expect that an area immediately adjacent to the home will
remain private.”); see also A New Law Dictionary 203 (Giles Jacob ed. 1732)
(defining “curtilage” as “a Court, Yard, Back[s]ide, or Piece of Ground lying near or
belonging to a Dwelling hou[s]e.”).

                                            7
that exigent circumstances did not exist to support the officers’ entry onto his

property without a warrant. On this point, we agree.

      It is true that “[n]ot only must the officer be lawfully located in a place from

which the object can be plainly seen,”12 as we determined the officers were in

Division 1 (a), but he or she must also have “a lawful right of access to the object

itself.”13 Indeed, under the Fourth Amendment to the United States Constitution,14

police officers are “prohibited from entering a person’s home or its curtilage without




      12
           Gates, 229 Ga. App. at 768 (a) (punctuation omitted); see supra note 6.
      13
        Gates, 229 Ga. App. at 768 (a) (emphasis supplied); see Carranza v. State,
266 Ga. 263, 266 (1) (467 SE2d 315) (1996) (“It is elementary that probable cause,
however well founded, can provide no justification for a warrantless intrusion of a
person’s home absent a showing that the exigencies of the situation made that course
imperative.” (punctuation omitted)).
      14
         See U.S. CONST. amend. IV (“The right of the people to be secure in their
persons, houses, papers, and effects, against unreasonable searches and seizures, shall
not be violated, and no Warrants shall issue, but upon probable cause, supported by
Oath or affirmation, and particularly describing the place to be searched, and the
persons or things to be seized.”); see also GA. CONST. art. 1, § 1, ¶ XIII (“The right
of the people to be secure in their persons, houses, papers, and effects against
unreasonable searches and seizures shall not be violated; and no warrant shall issue
except upon probable cause supported by oath or affirmation particularly describing
the place or places to be searched and the person or things to be seized.”).

                                           8
a warrant absent consent or a showing of exigent circumstances.”15 This is true even

when items of contraband are visible within an officer’s plain view.16

      In this case, the trial court concluded that the officers had a lawful right to

access the contraband they viewed from the neighboring property without first

obtaining a warrant because they operated under exigent circumstances. An “exigent

circumstances” analysis requires a determination of “whether police had an

objectively reasonable basis for fearing the imminent destruction of the evidence at

issue during the time it took police to obtain a search warrant.”17 And the appropriate


      15
         State v. Gray, 285 Ga. App. 124, 126 (1) (645 SE2d 598) (2007); accord
State v. Gravitt, 289 Ga. App. 868, 870 (2) (a) (658 SE2d 424) (2008); see State v.
David, 269 Ga. 533, 535 (2) (501 SE2d 494) (1998) (“The officer gains access [to
make a seizure] justified by the Fourth Amendment by obtaining a warrant, obtaining
consent, or by the existence of exigent circumstances which require the officer to act
immediately without warrant or consent.”).
      16
         See Smith, 324 Ga. App. at 546-47 (2) (“An officer gains lawful access to an
item in plain view by obtaining a search warrant, obtaining consent to search, or the
existence of exigent circumstances.” (punctuation omitted)); see also Carranza, 266
Ga. at 268 (1) (“[When] an individual commits an offense in his or her home and that
offense is committed in the presence or within the immediate knowledge of a law
enforcement officer, the officer is authorized to arrest the individual in the home
without a warrant only [when] the officer’s entry into the home is by consent or where
there are exigent circumstances.” (punctuation omitted)).
      17
         James v. State, 294 Ga. App. 656, 660 (670 SE2d 181) (2008); see Fair v.
State, 284 Ga. 165, 172 (3) (c) (664 SE2d 227) (2008) (“Exigent circumstances exist
where the police have reasonable grounds to believe that forewarning would either

                                          9
inquiry is whether “the facts, as they appeared at the moment of entry, would lead a

reasonable, experienced officer to believe that evidence might be destroyed before a

warrant could be secured.”18

      Here, the record shows that during Lewis’s encounter with law enforcement,

a crowd of onlookers gathered in the vicinity, and occupants from within Lewis’s

home began interacting with police. All the while, the scales with drug residue

remained in open view on the side steps of Lewis’s house. In light of this evidence,

the trial court concluded that exigent circumstances supported the officers’ decision

to retrieve the contraband from Lewis’s property without a warrant because there was

a “genuine risk of evidence destruction.”



greatly increase their peril or lead to the immediate destruction of the evidence.”
(punctuation omitted)).
      18
         James, 294 Ga. App. at 660 (punctuation omitted); accord Minor v. State,
298 Ga. App. 391, 397 (1) (b) (680 SE2d 459) (2009); see Reaves v. State, 284 Ga.
181, 183 (2) (a) (664 SE2d 211) (2008) (“When police officers have lawfully entered
a crime scene, they may take actions justified by exigent circumstances, such as a
search to find other victims or perpetrators or to secure evidence that is subject to
imminent destruction, and they may seize any evidence which is in plain view during
the course of their legitimate emergency activities.”); see also Crocker v. Beatty, 886
F3d 1132, 1136 (III) (A) (11th Cir. 2018) (exigent circumstances exception applies
when there is danger of “imminent destruction of evidence,” such that “a reasonable,
experienced agent . . . believe[s] that [the] evidence might be destroyed before a
warrant could be secured”) (citation and punctuation omitted)).

                                          10
      But at the motion-to-suppress hearing, Gratton testified that when the

supervisor arrived, he was told to seize the contraband simply because it was in plain

view from the neighboring abandoned property. And when Gratton was asked

specifically why he did not get a warrant to retrieve the contraband, he responded

simply, “Plain view.” He further testified that Lewis was arrested after the contraband

was seized.

      In short, there was no testimony suggesting that the officers entered Lewis’s

property under exigent circumstances. Indeed, at trial, Gratton testified regarding

discussions about calling an assistant district attorney to get a search warrant for

inside Lewis’s house, but one was never obtained because officers decided to leave

that task up to another department. But because officers considered obtaining a

warrant for the inside of the house, the home’s occupants were at one point detained

outside to safeguard any evidence that might be inside.

      In light of the foregoing, the record does not support the trial court’s finding

that the officers were entitled to retrieve evidence from the curtilage of Lewis’s

property under exigent circumstances. To the contrary, the foregoing testimony by

Gratton established that the officers walked onto the property and retrieved the

contraband from the curtilage of the home simply because it was in “plain view,” not

                                          11
because they believed it was in danger of imminent destruction. Indeed, the officers’

ability to successfully secure the house in anticipation of obtaining a warrant to

search inside evinces the lack of exigent circumstances. And there is no evidence to

suggest that the curtilage of the house could not be secured while a warrant was

obtained.19 Accordingly, the trial court’s conclusion is not supported by the evidence,

and Lewis’s motion to suppress should have been granted.20 Thus, the trial court erred

      19
         See Merriman v. State, 201 Ga. App. 817, 821 (1) (412 SE2d 598) (1991)
(physical precedent as to Div. 1) (“The observations by the officers gave them
probable cause to believe a felony had been committed by the occupants of the
property [by growing marijuana in the open]. The procedure then would be to obtain
search and arrest warrants. This is especially true as to the marijuana field because
two of the officers could have remained behind and determined if any effort was
made to destroy or dispose of it, while the third officer obtained a warrant.”); see also
Mobley v. State, 307 Ga. 59, 67 (3) n.10 (834 SE2d 785) (2019) (“As for the exigent
circumstances exception, the State argued that an immediate retrieval of data at the
scene was necessary because of an imminent danger that the data would be lost or
damaged. The evidence at the hearing on the motion to suppress, however, fails to
establish any real exigency. There was no evidence that mere delay alone—the time
it might take, for instance, to procure a warrant—would have caused the loss or
corruption of any data.”).
      20
         See Welchel v. State, 255 Ga. App. 556, 559 (565 SE2d 870) (2002) (“[A]t
the time police entered the house, there was no threat, actual or perceived, of the
drugs being destroyed if a search was not commenced right away, and the possibility
that the drugs might be destroyed does not excuse the deputy’s warrantless entry.
Since no evidence showed that the drugs were in immediate danger of destruction, the
police were not authorized to enter . . . without a warrant.” (punctuation & citations
omitted)); Gates, 229 Ga. App. at 768 (a) (holding that there were no exigent
circumstances to warrant officers’ seizure of marijuana spotted in plain view from

                                           12
in denying Lewis’s motion to suppress, and we reverse his convictions because they

were all supported by the evidence recovered in the unlawful seizure.21

      2. Because we reverse Lewis’s convictions under Division 1 (b), we need not

address his remaining enumerations of error.

      For all these reasons, we reverse Lewis’s convictions.

      Judgment reversed. Rickman, P. J. and Brown, J., concur.




neighboring yard and, accordingly, reversing denial of motion to suppress); see also
State v. Schwartz, 261 Ga. App. 742, 746 (2) (583 SE2d 573) (2003) (explaining that
whether exigent circumstances exist is an issue for the trial court to decide, and that
“the State points to no evidence that the deputies believed an emergency situation
actually existed”); see also Mobley supra note 19.
      21
         See Runnells v. State, __ Ga. App. __, __ (1) (851 SE2d 196, 202 (1) (2020)
(reversing convictions on the ground that trial court erred in denying motion to
suppress evidence); Arp, 327 Ga. App. 340, 346 (2) (759 SE2d 57) (2014) (reversing
convictions that were supported by evidence seized in unlawful search, for which trial
court erroneously denied defendant’s motion to suppress); Hamlett v. State, 323 Ga.
App. 221, 234 (2) (753 SE2d 118) (2013) (reversing convictions solely supported by
illegally obtained evidence); Rucker v. State, 276 Ga. App. 683, 685 (2) (624 SE2d
259) (2005) (“As we have held in Division 1 that the trial court erred in denying [the]
motion to suppress, his conviction for trafficking in cocaine was not authorized by
the evidence and must be reversed.”); Mercer v. State, 251 Ga. App. 465, 468 (3)
(554 SE2d 732) (2001) (“The inadmissible evidence was all the State had to prove
their case; thus, the evidence . . . was insufficient for a rational trier of fact to find
them guilty beyond a reasonable doubt of the offenses charged.”).

                                           13